﻿
I should like to begin by congratulating our Secretary-General, Mr. Javier Peres de Cuellar, for the Nobel Peace Prise which has been awarded to the United Nations. Ho regard that lofty distinction as recognition of the noble task carried out by the troops in "blue helmets", but also, of course, as a gesture of appreciation for the heroic endeavours of the Secretary-General in defence of this Organisation, on behalf of peace and for the successes achieved within this last year.
From 1981 to date, we have witnessed the emergence of an extremely powerful campaign against multilateralism, in general, and against the United Nations and the rule of law in international relations, in particular. Armed unilateralism has set aside the United Nations Charter and sought to have itself recognized as lord and master of the universe. Such is the extreme reached by the self-deification of the United States and the pretensions of its leaders,
A loss of identity end delusions of grandeur are not unknown phenomena. Psychiatric hospitals are full of patients who believe they are Napoleon or Superman and demand to be treated accordingly. It is difficult to deal with such people; it is impossible to please them.
Nothing, however, can compare with the difficulty involved in dealing with a powerful State that believes itself to be God and requires all of us to burn incense at its altar and acknowledge its right - its non-existing right - to do whatever it may please regardless of all divine, ethical and legal precepts. We know what we are talking about, because we have experienced it directly. That is why we applaud the way our Secretary-General has succeeded in keeping the United Nations afloat amid the storm of economic pressure and campaigns to undermine the effectiveness of the Organisation. 
The results achieved by the United Nations in promoting peace this year have finally forced these senseless circles to modify their attitude somewhat and to agree to face up to their economic obligations to the Organisation. We applaud this development as a victory for common sense. We should like to see this extend also to respect for the sacred principles of the Charter; otherwise, it would be futile to spend money to keep the Organisation alive. The Charter is the soul of the United Nations. The very reason for its existence lies in respect for the Charter and in making sure that others respect it.
We wish also to congratulate you, Mr. President, on your election to the presidency of this important forty-third session of the General Assembly. As a representative of our Latin American and Caribbean region, as Foreign Minister of a country that belongs to the Movement of Non-Aligned Countries and to the Contadora Support Group, and as a tireless champion of international peace on both the political and economic fronts, you. Sir, are particularly well qualified to help us take the fullest possible advantage of the opportunities offered by the progress that has been made towards solving a number of regional conflicts and in negotiations between the United States and the Soviet Union.
Nicaragua has followed the development of this general debate most attentively. Manifest throughout the debate has been the optimism inspired by the new atmosphere of understanding between the United States and the Soviet Union, the most tangible evidence of which has been the agreement on the elimination of intermediate nuclear forces. Beyond any doubt, we share the belief that this understanding has had a positive effect on international relations. Nevertheless, the optimism and expectations created by this new age of detente should not make us lose sight of the very  rave problems that continue to confront mankind. As the Secretary-General acknowledges in his report on the work of the Organisation: 
"The international situation is still, of course, marked by points of strain and danger, visible or lurking. Complacency about the resolution of complex problems that still face us is impermissible." fA/43/l. p. 2>
These new circumstances should be the starting point for a substantive change in international relations. We aspire to genuine international democracy, based on strict adherence to the principles and norms of the United Nations Charter, which is the only way to guarantee that just solutions will be found to the central problems of peace and development.
In pursuing this goal, the poor and the non-aligned countries must be more united than ever and must act judiciously and resolutely in terms of an agenda of our own making. The agenda for an international peace which can only be achieved through the development of peoples and the recognition of the sovereign and legal equality of all States.
The role of the United Nations is fundamental in the process of democratizing international relations. Here we must pay a tribute to the patience and determination shown by the Secretary-General, Javier Peres de Cuellar, who, over the years, has been able to cope with very serious difficulties and who, at this very moment, is playing an increasingly active and key role in the solution of a number of regional conflicts.
An essential ingredient in the strengthening of the United Nations Is an unflagging political will on the part of the permanent members of the Security Council as well. Genuine support, by which I mean the kind of support that is really needed to strengthen our Organization, is not the kind that arises from political propaganda interests of the moment, but the kind that comes from a profound conviction that the United Nations is the key to carrying forward the changes needed to guarantee peace. The pressing problems of disarmament cannot be resolved outside the framework of this Organisation. To prevent a nuclear catastrophe is a responsibility shared by us all. The Treaty on the Elimination of Intermediate-Range and Shorter-Range Missiles (the INF Treaty} signed by the United States and the Soviet Union is of tremendous importance, but we must not forget that it involves the elimination of only 4 per cent of current nuclear arsenals.
Bilateral negotiations between the two super-Powers should continue with a view to reducing strategic nuclear weapons and at no time should those talks be allowed to become an obstacle to multilateral negotiations. Unfortunately, this is what has been happening up to now. There are aspects of disarmament which are of vital importance to all States, such as the urgent need for a treaty on the comprehensive banning of nuclear testing, the prohibition of the production and use of chemical weapons, the prevention of the arms race in outer space and the reduction of conventional weapons. 
Nor must the priority of nuclear disarmament be allowed to be an obstacle to progress in reducing conventional weapons. This is an area of the utmost interest to the developing countries. Reduction of the third world's military expenditure, which would help us to deal with the grave economic problems of the present time, nevertheless strict adherence to the principles and norms of international law and a climate in which hostility, force and intervention are replaced by respect for international pluralism, peaceful coexistence, co-operation and friendship among peoples.	.
The main responsibility for disarmament in all its aspects continues to lie with the militarily significant Powers, which must reduce their military expenditure and increase the amount of their official development assistance. The idea of establishing a United Nations fund for disarmament and development remains valid. It is significant that the total debt of the developing world, which now exceeds $1 trillion, is equivalent to the current level of world-wide military spending. The outgoing capital transfers from Latin America and the Caribbean in 1987 amounted to 45 per cent of the defence spending of the United States and 66 per cent of its fiscal deficit. The price of financing, promoting and developing the arms race has been the poverty and hunger of our peoples.
One consequence of today's unjust economic order, the problem of debt, which affects the vast majority of the world's peoples, is today an insurmountable obstacle in the way of development. The starting-point for solving this problem is the recognition that our peoples have a right to development. Partial solutions by means of bilateral negotiations have been exhausted. The debt problem simply cannot be solved by means of more debt. Adjustment policies have been taken to their limit. The strategy of buying time and waiting for an economic miracle is not merely evasive but also suicidal. The consequences of a world-wide economic collapse would be suffered by all, debtors and creditors alike. Global solutions and consensus are therefore imperative.
An extremely important step in this direction is the decision recently taken in Caracas Venezuela by the countries that make up the Latin American Economic System (SELA) to hold the first Latin American conference on foreign debt next year. We believe that the conference should be held as soon as possible and that the participants should include representatives of other regions that also suffer the consequences of this grave problem.
But it is not enough to recognise the gravity of the debt problem and arrive at a just solution on the basis of recognising the shared responsibilities of debtor and creditor. The new international economic order must also become a reality. If it does not, little or nothing will be gained by resolving the debt problem temporarily, because problems are resolved not by addressing their effects but by attacking their causes.
The wealth of the few must not continue to grow in an unrestrained manner at the cost of the impoverishment of the vast majority. To the extent that we are capable of finding a just and comprehensive solution to this pressing problem we shall be laying the foundations for a reorganisation of the current system of world economic relations. A now international economic order continues to be one of our most important objectives and priorities, and the pragmatism called for by some should not be allowed to become a pretext for abandoning the struggle and irresponsibly giving way to the immoral logic of extreme mercantilism that today prevails. 
The new momentum which the United Nations has acquired in solving various regional conflicts, represented by the Geneva Accords on Afghanistan, the developments concerning the independence of Namibia, the end of the war between Iran and Iraq, the dialogue in Cyprus, and the self-determination of Western Sahara, is to a great extent the result of the work undertaken by the Organisation and its Secretary-General on behalf of world peace. Although it is trying to take credit for these achievements, the credit certainly does not lie with the United States, the action of whose Government over the past eight years has been characterised by systematic blocking of this Organisation and its specialised agencies and the promotion of such theories as linkage, constructive engagement and low-intensity warfare, all invented to prolong the suffering of peoples and postpone the dawn of freedom.
If today we are witnessing a resurgence of the United Nations, it is precisely because this policy of overt and covert war against multilateralism has been defeated.
If today we can hope to see solutions to various regional conflicts, it is because throughout our resistance struggle we have succeeded in firmly defending our principles and have persevered in proposing solutions based on them.
If today it is possible to foresee the end of the hateful policy and practice of apartheid. which constitutes the most serious offence to the universal conscience of our time, it is thanks above all to the heroic struggle of the people of South Africa, as well as to international solidarity, first and foremost that of the front-line States, the heroic and disinterested assistance given by the Cuban people, backed by the entire Non-Aligned Movement, and the praiseworthy efforts of the United Nations. It is the admirable tenacity shown by individuals, peoples and institutions struggling for peace that will lead to recognition of the inalienable right· of the Palestinian people, to the reunification of Korea, and to the liberation once and for all of Central America for, the age-old scourge of United States intervention.
In Central America peace efforts continue to be sabotaged It has not been possible to give full effect to the Esquipulas agreements, signed by the Central American Presidents on 7 August last year. One basic aspect of the agreements concerns the essential verification mechanism. Nicaragua has insisted that this mechanism take the form of a United Nations peace operation under the direction of the Secretary-General and with the participation of a group of countries which have already stated their willingness and desire to take an active part in this noble task of making peace and harmony a reality in our region. 
As is well known to all, Honduras has been unwilling to sign a request together with all the Central American countries asking the Secretary-General to organise the verification mechanism. Here, the Honduras Foreign Minister made much o£ presenting an alternative proposal to that discussed in the context of Esquipulas II, but, as always, he has refused to engage in serious talks with a view to agreeing on the setting up of an instrument to ensure security on the border between Honduras and Nicaragua.
We have been repeating this to the point of exhaustion, and it is not worth spending much time on it here. The problems in Central America has a first name and last name, and they are the same namely United States intervention. When the United States stops making war on Nicaragua and stops involving its lackeys in that war, then the international situation in Central America will be immensely eased.
We have spoken of the need to establish genuine international democracy. The foundation for this democracy is principles and norms of a legal nature, compliance with which ensures international peace and security.
In the defence of its sovereignty, independence and territorial integrity in the face of United States aggression, Nicaragua, in addition to its heroic military resistance, has given top priority to international law and justice.
In its historic ruling of 27 June 1S86, the International Court of Justice agreed with Nicaragua, claim and ordered the United States immediately to put an end to its sordid and immoral war and make reparation for the damages and losses inflicted on Nicaragua.
The fact that the Government of the United States refuses to comply with the Court's decision does not affect the validity of the verdict one jot. One of Nicaragua's guiding principles has been and continues to be the defence of international law. It is precisely for that reason that we favour universal acceptance of the compulsory jurisdiction of the world Court.
During the most recent ministerial-level conference of the Movement of the Non-Aligned Countries, held in Cyprus, Nicaragua proposed that nest year, in the Hague, a special non-aligned ministerial meeting should be held on peace and international law. The proposal was approved by acclamation.
The celebration next year of the ninetieth anniversary of the first Peace Conference, held in the Hague, at which the first international accords on the peaceful settlement of disputes were reached, constitutes an ideal framework for such an undertaking. It is our desire, given the importance of the subject matter, that this meeting be open to the participation of all Members of the United Nations and States party to the Statutes of the International Court of Justice who wish to take part.	. ,
The question of Nicaragua-and specifically the subject of the military and paramilitary activities organised, financed and directed by the United States against Nicaragua - is something that has occupied a central place in the awareness of all peoples of the earth over the last few years. In my travels throughout Africa, Asia and the South Pacific, as well as in Latin America, Europe and the United States itself, I have found that my small country has become a symbol of dignity and heroic resistance against those who seek to deny third world countries their rights to genuine self-determination and independence - the indispensable basis for the genuine democratisation desired by all peoples.
At the same time, we have witnessed the profound discredit into which the aggressor has fallen. In Latin America, the low prestige of the United States has reached bottom; some feel that it can no longer recover, or that at the very least a long time will have to pass before that prestige is regained. 

All agree that the sordid, immoral and illegal policy against Nicaragua is the basic reason for this discredit. Secretary of State Shultz and a few of his Latin American friends may think otherwise, but that is another kettle of fish or perhaps another few hundred dollars. The facts tell another story.
Latin America's sentiments were clearly manifested by the masses of people that Secretary of State Shultz and Vice-President Bush saw in Buenos Aires, Montevideo, Brasilia, and recently Quito, places which were simultaneously visited by President Daniel Ortega. I do not think it is necessary here to repeat what those masses of people were shouting at Secretary Shultz, nor to state once again how warmly they greeted the Constitutional President of Nicaragua,
Daniel Ortega Saavedra.
Having failed in its attempts at a military overthrow of the democratically elected Government of Nicaragua, the Reagan Administration has been involved in promoting different acts of provocation in order to test my Government's willingness to apply the law and thus run the risk of suffering official reprisals from the United States.
The Nandaime incident, which caused much hypocritical rending of garments, is only one of the latest examples of what is known today as the Melton Plan, named after the former United States Ambassador to Nicaragua responsible for its implementation.
I think it is obvious to everyone here that no government worthy of the name can make the application of its laws subject to considerations of political expediency, and much less to forecasts as to how its enemies abroad, or the friends of its enemies, might choose to interpret its legal actions.
It is never proper to allow flagrant disregard of the law to pass with impunity. Nothing could be more damaging to the authority and credibility of a government. Nothing could be more effective in promoting anarchy and in inducing people to take justice into their own hands, than the demonstration of government weakness in the enforcement of the law.
The Reagan Administration is fully conscious of this fact, and its efforts are therefore aimed at causing an internal breakdown in the Nicaraguan Government as a result of inaction - inaction imposed on us by that Administration - in the face of domestic lawlessness.
In Nicaragua we have a popular Government, freely elected by the people, by means of one of the most exemplary electoral processes ever established in Latin America. We have laws. We have a Constitution. And those who choose to disregard those laws have to bear the consequences, even though they may seek to take cover under the official sponsorship of the United States for their criminal activities. 
In the military struggle against the mercenary forces of the United States we were not intimidated - we have defeated them. Nor will we be intimidated by the ever-mounting political attacks and multi-million-dollar slander campaigns aimed at discrediting our nation. It is the United States that has seen fit to take fright and flee the impartial eye of the highest tribunal of justice in the world.
We will not be lectured to by a Government that lags far behind us in its own record on human rights and civil liberties, particularly in times of war. Neither, obviously, will we accept the shameless lectures of the Central American lackeys of that empire, who themselves have lost all credibility in the international community, especially in the United Nations, because of their disastrous record on human rights. For this reason, we shall not even bother to refute the unfounded accusations that were levelled against us here this morning by the Salvadoran Foreign Minister. Rather, we, for our part, will continue to oppose irrationality with reason, terrorism with law, intimidation with a guest for honest dialogue. 
We shall continue to insist that the country that is host to the United Nations and to the Organisation of American States prove itself worthy of continuing to be the meeting-place of these organisations. This implies respect for the sovereign rights of member States and for the independence of the organizations.
In this connection, I just want to add that we reserve our right to take further action in respect of the improper denial of visas to members of the delegation that was to accompany President Ortega to this session of the General Assembly.
We believe in the United Nations and in the possibility of achieving international peace and security through the scrupulous observance of the norms and principles of its Charter. We believe also that it must be possible to reach an understanding with the United States and to normalise our bilateral relations with that country. We hope that, under the next United States Administration, that may be possible. Our banner is, and always will be, "A homeland free, or let us die." We shall continue to defend the right of our people to live in peace only to have their inalienable right to self-determination and independence respected.
